Citation Nr: 1002609	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-44 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
knee injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hip 
disability, to include as secondary to claimed residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1949 to November 
1952 and with the Army Reserves from April 1977 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part found that 
new and material evidence had not been received to reopen 
claims of service connection for residuals of a left knee 
injury and service connection for bilateral hip disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a left 
knee injury was denied in an unappealed August 2005 rating 
decision; evidence received since is cumulative or redundant 
of the evidence previously of record, does not relate to an 
element of the claim that was previously found to be lacking, 
and does not raise a reasonable possibility of substantiating 
the claim.

2.  Entitlement to service connection for bilateral hip 
disability was denied in an unappealed August 2005 rating 
decision; evidence received since is cumulative or redundant 
of the evidence previously of record, does not relate to an 
element of the claim that was previously found to be lacking, 
and does not raise a reasonable possibility of substantiating 
the claim.



CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for residuals of a left 
knee injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  New and material evidence has not been received to reopen 
a claim seeking service connection for bilateral hip 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In the November 2008 VCAA letter, the Veteran was provided 
with notice that complies with Kent.  The letter informed him 
of the reasons for the prior denials, told him of the need 
for new and material evidence, and what evidence was needed 
to substantiate the elements of the claim that had been found 
lacking in the prior decision.

In a letter issued in November 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the Pelegrini duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided 
ratings based on the rating schedule and was given examples 
of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the November 2008 letter 



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  For a finally-denied claim, VA is not 
required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R.  
§ 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim to Reopen

A rating decision will become final one year after the date 
of notice of that decision, unless the claimant submits a 
notice of disagreement within that period.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002).  A claim which has been denied in 
a final unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the new 
claim.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The Veteran was previously denied service connection for 
residuals of a left knee injury and service connection for 
bilateral hip disability by an August 2005 rating decision.  
The evidence at the time included the service treatment 
records, which showed treatment for a knee sprain and were 
negative for treatment or complaints related to the hips, a 
September 2003 VA examination which diagnosed osteoarthritis 
of the left knee, and private treatment records which noted a 
history of left knee arthroscopies, the existence of a 
Baker's cyst of the left knee, and treatment and surgery for 
right total hip replacement.  

The August 2005 rating decision denied the claim for service 
connection of residuals of a left knee disability as the 
record did not demonstrate a relationship between the 
Veteran's current left knee disability and an in-service 
injury.  The claim for service connection of bilateral hip 
disability was denied because the record did not establish 
that a bilateral hip disability was incurred or aggravated in 
service.  

The current claim to reopen was received in August 2008.  The 
evidence received subsequent to the August 2005 rating 
decision includes VA medical records showing ongoing 
treatment for a variety of conditions.  The evidence 
submitted does not, however, relate to a link between the 
Veteran's in-service knee sprain and his current knee 
disability nor does the evidence show that a bilateral hip 
disability was incurred or aggravated in service.  

Therefore, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim and reopening of the 
claim is not warranted.


ORDER

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for 
residuals of a left knee injury is denied. 

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for 
bilateral hip disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


